Citation Nr: 0716408	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran had recognized military service from December 
1941 to September 1942, and from October 1945 to May 1946.  
He had prisoner-of-war status from April 1942 to September 
1942.  The veteran died in March 1969.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in which the RO 
denied service connection for the cause of the veteran's 
death because evidence submitted in support of this claim was 
not new and material.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that it remanded the 
appellant's claim in October 2006 in order for appropriate 
Veterans Claims Assistance Act (VCAA) notice to be provided 
to the appellant.  Specifically, the Board requested that the 
appellant be notified of the type of evidence necessary to 
substantiate her claim, particularly of any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial in this case.  
In addition, the Board requested that the appellant be 
provided notice of the type of information or evidence that 
was needed to establish a disability rating and effective 
date as outlined in the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). See October 2006 Board decision, p. 
2.  The RO provided appropriate VCAA notice to the appellant 
in November 2006.  In late February 2007, after not receiving 
a response from the appellant to this notice, the RO 
continued to deny the appellant's claim and issued a 
Supplemental Statement of the Case.  

Although the RO failed to receive any response from the 
appellant at the time it prepared the February 2007 
Supplemental Statement of the Case, a review of the claims 
file reveals that the appellant in fact provided such a 
response with attachments that was received by the VA in mid-
March 2007.  Among the attachments to the appellant's 
response was a statement by Victor M. Binua, M.D. dated in 
January 2007, which discussed medical treatment provided to 
the veteran during the two years preceding his death.  
Another attachment to the appellant's response consisted of 
an authorization and consent for the release of the veteran's 
medical records signed by the appellant and dated in February 
2007.  This authorization referenced treatment for pulmonary 
tuberculosis provided to the veteran by Gregorio Reyes, M.D. 
from 1947 to 1950, Juan Turingan, M.D. from 1952 to 1968, and 
Dr. Binua from 1968 to 1969.  While the appellant provided a 
general location for these medical providers, she failed to 
supply specific addresses for them.     

The Board observes that both the January 2007 statement from 
Dr. Binua and the appellant's February 2007 medical release 
authorization contain new information that has not been 
considered by the RO; nor has it been determined whether 
these documents are material to the appellant's claim.  Of 
particular interest to the Board is the appellant's reference 
to medical treatment provided to the veteran by Dr. Reyes 
from 1947 to 1950, as these medical records may possibly 
contain a diagnosis of pulmonary tuberculosis within the 
presumptive period of time for which this disorder may be 
service-connected that is also confirmed by (1) acceptable 
clinical, x-ray or laboratory studies or (2) a finding of 
active tuberculosis based upon acceptable hospital 
observation and treatment. See 38 C.F.R. § 3.374.  Since the 
appellant has essentially placed the Board on notice of 
outstanding medical records that may constitute new and 
material evidence sufficient to reopen her claim, the Board 
finds that the RO should attempt to obtain and associate 
these records with the claims file.  In addition, a remand of 
this claim will allow the RO the opportunity to review the 
evidence submitted by the appellant and re-evaluate the 
appellant's claim in light of this evidence. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and request that she provide complete 
addresses for Gregorio Reyes, M.D., Juan 
Turingan, M.D., and Victor Binua, M.D., 
as well as separate medical 
authorizations for medical records 
pertaining to the veteran's treatment of 
pulmonary tuberculosis from these 
medical providers.  Utilizing the 
authorizations provided by the 
appellant, the RO should attempt to 
obtain and associate the veteran's 
treatment records from Drs. Reyes, 
Turingan and Binua with the claims file.  
The appellant should also be informed, 
in the alternative, that she may obtain 
these records herself and submit them to 
the RO.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence of record, 
including the evidence received by the 
VA in March 2007.  If the benefit 
sought is not granted, the appellant 
and her representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




